     Case 3:19-cv-00305-MMD-WGC Document 10 Filed 09/08/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6      AARON A WEBB,                                     Case No. 3:19-cv-00305-MMD-WGC

7                                     Plaintiff,                       ORDER
              v.
8
       WARDEN WILLIAM GITTERE,
9
                                   Defendant.
10

11           Plaintiff was an incarcerated person when he filed a pro se civil rights complaint

12    filed under 42 U.S.C. § 1983. On May 18, 2020, this Court issued an order directing

13    Plaintiff to file his updated address and a non-prisoner application to proceed in forma

14    pauperis (“IFP Application”) with this Court within 30 days. (ECF No. 8.) The 30-day period

15    has now expired, and Plaintiff has not filed his updated address, filed an IFP Application,

16    or otherwise responded to the Court’s order.

17           District courts have the inherent power to control their dockets and “[i]n the

18    exercise of that power, they may impose sanctions including, where appropriate . . .

19    dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20    (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21    to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22    See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)

24    (affirming dismissal for failure to comply with an order requiring amendment of complaint);

25    Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to

26    comply with local rule requiring pro se plaintiffs to keep court apprised of address); Malone

27    v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure

28    ///
     Case 3:19-cv-00305-MMD-WGC Document 10 Filed 09/08/20 Page 2 of 3


1     to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986)

2     (affirming dismissal for lack of prosecution and failure to comply with local rules).

3            In determining whether to dismiss an action for lack of prosecution, failure to obey

4     a court order, or failure to comply with local rules, the court must consider several factors:

5     (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7     disposition of cases on their merits; and (5) the availability of less drastic alternatives.

8     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at

9     130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10           Here, the Court finds that the first two factors, the public’s interest in expeditiously

11    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15    West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16    disposition of cases on their merits—is greatly outweighed by the factors in favor of

17    dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

18    the court’s order will result in dismissal satisfies the “consideration of alternatives”

19    requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20    at 1424. The Court’s order requiring Plaintiff to file his updated address and file an IFP

21    Application with the Court within 30 days expressly stated: “IT IS FURTHER ORDERED

22    that, if Plaintiff does not timely comply with this order, the Court will dismiss this case

23    without prejudice.” (ECF No. 8 at 2.) Thus, Plaintiff had adequate warning that dismissal

24    would result from his noncompliance with the Court’s order to file his updated address

25    and an IFP Application within 30 days.

26    ///

27    ///

28    ///
                                                    2
     Case 3:19-cv-00305-MMD-WGC Document 10 Filed 09/08/20 Page 3 of 3


1           It is therefore ordered that this action is dismissed without prejudice based on

2     Plaintiff’s failure to file an updated address and a non-prisoner application to proceed in

3     forma pauperis in compliance with this Court’s May 18, 2020, order.

4           It is further ordered that the Clerk of Court enter judgment accordingly.

5

6           DATED THIS 8th day of September 2020.

7
                                               MIRANDA M. DU
8                                              CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  3
